DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          ERIBERTO VARGAS,
                              Appellant,

                                       v.

                         STATE OF FLORIDA,
                              Appellee.

                                 No. 4D22-8

                               [June 23, 2022]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Scott Suskauer, Judge;
L.T. Case No. 50-1997-CF-011687-AXXX-MB.

   Eriberto Vargas, Arcadia, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

DAMOORGIAN, GERBER and FORST, JJ., concur.

                           *           *         *

   Not final until disposition of timely filed motion for rehearing.